DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 8 is objected to because of the following informalities:  line two should be amended to -wherein the ground axial contact surfaces of the at least one cover includes a circumferential surface-.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line two should be amended to – wherein the ground axial contact surfaces of the stator are compress and condensed before grinding so that that pore sizes of the ground axial contact surface of the stator-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “the one piece of metal including the internal vanes and external drive teeth of the stator” in line 10. This limitation is unclear because it states the internal vanes and external drive teeth to the one piece of metal when they are assigned to the stator and the stator is made from one piece of metal earlier in the claim. The structure of the claim raises a question of what the at least one cover is connected to and if it is the stator or some other structure. For the sake of examination, the office has assumed the “one piece of metal” structure is a substitute from the stator however the applicant should amend the claim to clarify.
Claims 2 through 6 are rejected due to their dependence on claim 1.

Regarding claim 4:
	The claim is unclear because of the limitation “the method according to claim,…” in line 1. This limitation is unclear since it does not indicate which claim this claim depends on. For the sake of examination, the office has assumed the claim depends on claim 1.
	Claim 6 is rejected due to its dependence on claim 4.

Regarding claim 5:
	The claim is unclear because of the limitation “wherein the at least one cover and the state are produced according to the method according to claim 1” in the final lines of the claim.  This limitation is unclear because claim five is drawn to a product claim and therefore it’s unclear how this limitation modifies the structure of claim five.  Further, since claim five is a product claim the method for producing it does not necessarily the modify the structure since the method could be considered a product by process limitation.  This then raises the question of if the claim only rarely requires the structures identified the claim and the method for producing it is given little patentable weight if the structure of the claim is taught by a reference.  For the sake of examination, the office has assumed that the incorporation of the method into claim five at least requires the structure of a weld between the stator the cover.

Regarding claim 6:
	This claim is unclear because of the “one piece of metal from which the internal vanes and the external drive teeth of the stator are formed” limitation in the final lines of the claim.  This limitation is unclear for the same reasons identified in the claim one rejection above.  The office has taken the same interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over us patent application publication number 2017/0037748 to Sebald et al. (Sebald) in view of US patent application publication number 2005/0145208 to Wierl et al. (Wierl) as evidenced by US patent number 6,412,462 to Lichti et al. (Lichti) and US patent number 6,363,896 to Speier.
Regarding claim 1:
Sebald discloses:
A method for producing a cam phaser (figure 1a-1b) for a cam shaft of an internal combustion engine, the cam phaser including a rotor (4), a stator (2) and at least one cover (covers 26 in figure 1a-1b or A in figure 1 below), the method comprising: 
arranging the at least one cover (covers 26 in figure 1a-1b or A in figure 1 below) at the stator (2) (see figures 1a-1b where the cover and stator are assembled together) wherein the at least one cover (covers 26 in figure 1a-1b or A in figure 1 below) is a flat circular piece (see figure 1a-1b where the cover is flat and circular) of sheet metal (¶0007) and the stator (2) including external drive teeth (see teeth B in figure 1 below) is integrally provided from one piece (see figure 1a-1b where the stator is made from one integral piece): 
contact sealing (see the contact of cover 26 and stator 2 in figure 1 when they are assembled) the at least one cover (covers 26 in figure 1a-1b or A in figure 1 below) at the stator (2) by applying an axial face (face of cover 26 that contacts the stator 2) of the at least one cover (covers 26 in figure 1a-1b or A in figure 1 below) to an contact surface (face of stator 2 that contacts the cover 26) of the stator (2).

Sebald fails to disclose:
the stator including internal vanes of metal;
a ground axial face of the at least one cover to a ground contact surface of the stator;
welding and externally sealing the at least one cover with the stator by a closed circumferential weld along an outer edge of the at least one cover and connecting the at least one cover to the one piece of metal including the internal vanes and the external drive teeth of the stator while maintaining the contact sealing of the at least one cover at the stator by continuing to apply the ground axial face of the at least one cover to the ground contact surface of the stator.  
Wierl teaches:
	A cam phaser (figure 1) that includes a stator (4) and a cover plate (3). The camshaft phaser is used to adjust the timing/rotation angle (¶0029) of the camshaft (2). The cover plate and the stator are weld together (13; ¶0030) along a seam in order to secure/seal the two parts together.
In regard to “the stator including internal vanes of metal;”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stator includes internal vanes that define pressure chambers between the stator and rotor. This is further evidenced by US patent number 6,412,462 to Lichti which shows these internal vanes 30 that extend from the stator 16 to define the pressure chambers and surround the bolts 40 that hold the cam phaser assembly (figure 2) together. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stator can be made from metal materials including steel and aluminum in order to withstand the stress and pressure it operates in. This is further evidenced by Lichti which indicates the stator can be made of an integral piece of metal including aluminum (column 1, lines 53-60). 

In regard to “a ground axial face of the at least one cover to a ground contact surface of the stator”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that axial faces of the cover and the stator are ground in order to provide sealing contact between the cover and the stator. This is further evidence by US patent number 6,363,896 to Speier which indicates in column 3, line 60-column 4, line 5 that the seals are not required between the covers 134 and 135 (and their mating components) since fine machining including surface grinding limit the leaks from the phaser to an acceptable amount.

In regard to “welding and externally sealing the at least one cover with the stator by a closed circumferential weld along an outer edge of the at least one cover and connecting the at least one cover to the one piece of metal including the internal vanes and the external drive teeth of the stator while maintaining the contact sealing of the at least one cover at the stator by continuing to apply the ground axial face of the at least one cover to the ground contact surface of the stator”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebald to further include a weld along the seam between the stator (2) and the covers (26 or A in figure 1 below) for the purpose of sealing/joining the components together as taught by Wierl for the purpose of removing the screws in Sebald and therefore reducing the cost of the assembly (¶0007). While Wierl does not explicitly state that the weld is a circumferential weld this would have been obvious to one of ordinary skill in the art since figure 1 or Wierl shows the weld 13 at the top of the figure extending along the outer circumference of the cover and stator and since it is shown at the bottom seem of the cover and stator in figure 1. This weld would hold the ground axial face of the at least one cover to the ground contact surface of the stator as shown in figure 1 of Wierl.

    PNG
    media_image1.png
    363
    497
    media_image1.png
    Greyscale

Figure 1 - Figure 1 of Sebald, annotated by the examiner
Regarding claim 5:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Sebald and Wierl:
A cam phaser for a cam shaft of an internal combustion engine, the cam phaser comprising: 
a rotor (4 of Sebald); 
a stator (2 of Sebald); and 
at least one cover (covers 26 in figure 1a-1b or A in figure 1 above or Sebald), 
wherein the at least one cover and the stator are produced according to the method according to claim 1 (see the above method taught by Sebald and Wierl in the claim 1 rejection above).  

Regarding claim 7:
Sebald discloses:
A cam phaser (figure 1a-1b) for a cam shaft of an internal combustion engine, the cam phaser comprising: 
a rotor (4); 
a stator (2) including external drive teeth (see teeth B in figure 1 above) integrally provided in one piece (see figure 1a-1b where the stator is made from one integral piece); and 
at least one flat circular (see figure 1a-1b where the cover is flat and circular) cover  (covers 26 in figure 1a-1b or A in figure 1 above), 
wherein pressure chambers (¶0002) defined between the stator and the at least one cover are sealed (see the contact of cover 26 and stator 2 in figure 1 when they are assembled) by applying axial contact surfaces (face of cover 26 that contacts the stator 2) of the at least one flat circular cover (covers 26 in figure 1a-1b or A in figure 1 above) to axial contact surfaces (face of stator 2 that contacts the cover 26) of the stator (2).

Sebald fails to disclose:
A stator including internal vanes of metal;
ground axial contact surfaces of the at least one flat circular cover to ground axial contact surfaces of the stator;
wherein the at least one flat circular cover is externally sealed at the stator by a closed circumferential weld along an outer edge of the at least one flat circular cover so that the closed circumferential weld bonds the at least one flat circular cover to the one piece of metal from which the internal vanes and the external drive teeth of the stator are formed.

Wierl teaches:
	A cam phaser (figure 1) that includes a stator (4) and a cover plate (3). The camshaft phaser is used to adjust the timing/rotation angle (¶0029) of the camshaft (2). The cover plate and the stator are weld together (13; ¶0030) along a seam in order to secure/seal the two parts together.

In regard to “a stator including internal vanes of metal;”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stator includes internal vanes that define pressure chambers between the stator and rotor. This is further evidenced by US patent number 6,412,462 to Lichti which shows these internal vanes 30 that extend from the stator 16 to define the pressure chambers and surround the bolts 40 that hold the cam phaser assembly (figure 2) together. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stator can be made from metal materials including steel and aluminum in order to withstand the stress and pressure it operates in. This is further evidenced by Lichti which indicates the stator can be made of an integral piece of metal including aluminum (column 1, lines 53-60). 

In regard to “ground axial contact surfaces of the at least one flat circular cover to ground axial contact surfaces of the stator”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that axial faces of the cover and the stator are ground in order to provide sealing contact between the cover and the stator. This is further evidence by US patent number 6,363,896 to Speier which indicates in column 3, line 60-column 4, line 5 that the seals are not required between the covers 134 and 135 (and their mating components) since fine machining including surface grinding limit the leaks from the phaser to an acceptable amount.
In regard to “wherein the at least one flat circular cover is externally sealed at the stator by a closed circumferential weld along an outer edge of the at least one flat circular cover so that the closed circumferential weld bonds the at least one flat circular cover to the one piece of metal from which the internal vanes and the external drive teeth of the stator are formed”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebald to further include a weld along the seam between the stator (2) and the covers (26 or A in figure 1 below) for the purpose of sealing/joining the components together as taught by Wierl for the purpose of removing the screws in Sebald and therefore reducing the cost of the assembly (¶0007). While Wierl does not explicitly state that the weld is a circumferential weld this would have been obvious to one of ordinary skill in the art since figure 1 or Wierl shows the weld 13 at the top of the figure extending along the outer circumference of the cover and stator and since it is shown at the bottom seem of the cover and stator in figure 1. This weld would hold the ground axial face of the at least one cover to the ground contact surface of the stator as shown in figure 1 of Wierl.

Regarding claim 8:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 by Sebald and Wierl:
The cam phaser according to claim 7, 
wherein the ground axial contact surfaces (see the teaching of the ground contact surface of the cover as evidenced by Speier) of the cover (covers 26 in figure 1a-1b or A in figure 1 above as part of Sebald) include a circumferential surface (inner surface of covers A as shown in figure 1 above that abut the rotor 4 which indicates they extend beyond the weld and the internal vanes as taught above and as further evidenced by Lichti) arranged radially inside the circumferential weld (weld 13 incorporated into Sebald from Wierl) and faces of the internal vanes (as taught above and as further evidenced by Lichti).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebald from Wierl as applied to claim 1 above, and further in view of US patent application publication number 2011/0186000 Endo.
Regarding claim 2:
Sebald and Wierl fail to disclose:
The method according to claim I further comprising: 
performing the welding by laser welding, 
applying a laser beam to a first joining portion of the at least one cover and 
melting the first joining portion of the at least one cover into a melted material, and melting a second joining portion of the stator by the melted material from the first joining portion of the at least one cover.  

Endo teaches:
	A laser beam welding method for manufacturing an engine valve (see figure 3a and 3b, elements 16 and 19). The laser bear (figure 3a, element “L”) is oriented parallel to an angled seam (“F”; ¶0061) in order to weld the two components (16 and 19) of the valve together. Further, the laser beam is offset (figure 3a, element “δ”) and oriented onto one surface to melt one (figure 3a, element “A”) into another. The Endo reference is relevant prior art since it solves a similar technical problem of joining two components with laser beam welding. Further, the reference deals with components of an internal combustion engine. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebald and Wierl to create an angled seam between the cover (4) and stator (2) of Hoppe and weld the two together with a laser beam welding method (parallel to the seam method) as taught by Endo to join the cover and stator of Sebald and Wierl together while minimizing the amount of structural softening in the parts (Endo, ¶0088). Further, using the laser beam welding taught by Endo would result in a beam that can be offset and parallel to the angled seam/contact plane which would result in either melting a first joining portion of the cover into a second joining portion of the stator or vice versa (as required by the claim).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebald from Wierl as applied to claim 1 above, and further in view of US patent application publication number 2006/0278187 to Lichtenwald et al. (Lichtenwald).
Regarding claim 3:
Sebald and Wierl fail to disclose:
The method according to claim 1, wherein a circumferential groove is formed in the at least one cover or the stator before the welding.  

Lichtenwald teaches:
	A cam phaser with a cover (3) and stator (4 including 12, 10 and 15). Further, the stator (15) is welded (15a) to the cover (3). Also, the cover includes a groove (see figure 4 below, element G) for receiving the stator (15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebald and Wierl to include a groove in the cover to receive the stator as taught by Lichtenwald for the purpose of increasing the joint strength between cover and stator of Sebald and Wierl. The groove would improve resistance the shear between the cover and stator and would aid in the assembly process between the cover and stator by holding the stator in place during assembly.

    PNG
    media_image2.png
    491
    894
    media_image2.png
    Greyscale

Figure 2- From Lichtenwald, figure 1, annotated by the examiner

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebald from Wierl as applied to claim 1 above, and further in view of US patent application publication number 2016/0319711 to Weber.
Regarding claim 4:
Sebald from Wierl fails to disclose:
The method according to claim, further comprising: compressing and condensing an axial face of the stator before grinding so that pore sizes of the ground contact surface of the stator are reduced.  

Weber teaches:
	A method for improving the supporting surface of a rotor (3) through compressing/compacting a surface of the rotor (¶0013). The rotor is part of a cam phaser (figure 2). The method include performing compaction to the surface which improves the dimensional accuracy of the part, surface hardness and strength of the component (¶0013). This compaction impacts the pore size of the starting material (“pore-free”, ¶0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify (based on the teaching of Weber) Sebald and Wierl to compressing/compacting an axial face of the stator for the purpose of improving the dimensional accuracy of the part, surface hardness and strength of the stator (Weber, ¶0013). This would further reduce the pore size of the stator contact surface.
Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 4 by Sebald, Wierl and Weber:

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebald, Wierl and Weber as applied to claim 4 above, and further in view of US patent application publication number 2002/0104497 to Schreeck et al. (Schreeck).
Regarding claim 6:
Sebald, Wierl and Weber fail to disclose:
The cam phaser according to claim 4, wherein the at least one cover has a material thickness of less than 6 mm.  
 Schreeck teaches:
	A cam phaser (figure 1) with various dimensions for a compact size to fit within an engine compartment including a wall thickness of 3mm (thickness of the sidewalls/covers, ¶0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebald, Wierl and Weber to make the cover (26 in A in figure 1 above in Sebald) with a thickness of 3mm (less than 6mm as required by the claim) as taught by Schreeck in order to make the phaser compact/space saving without loss of performance of the vane cell adjuster/phaser (Schreeck, ¶0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 6,089,198 to Goppelt et al. (see the weld between 6 and 34 as shown in figure 1a), US patent application publication number 2005/0087713 to Kawai et al. (see the stator 30 and the vane 33), US patent application publication number 2005/0155567 to Wierl et al. (see the weld between 13 and 3) and US patent application publication number 2007/0095315 to Hoppe et al. (see the weld 16a), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746